McFARLAND, J.
This is an action to recover the amount due upon certain interest coupons which were attached to bonds issued by the state of California under an act passed February 15, 1851, “together with legal interest thereon from the respective dates of maturity of said coupons.” The court below rendered judgment for the amount of the coupons, as shown by their face, but refused to give judgment for interest upon said coupons, as prayed for by plaintiff. Plaintiff appeals from the judgment.
The coupons sued on were attached to certain bonds which are generally known as the “Indian war bonds.” The facts with respect to said bonds are fully stated in the opinions of this court in the cases of Sawyer v. Colgan, 102 Cal. 283, and Molineux v. State, 109 Cal. 378, 50 Am. St. Rep. 49, and there need be no further statement of them here. (See, also, Stats. 1851, p. 520.) Appellant contends that the court below erred in not giving *211judgment for interest on the coupons from the date of their maturity, and this is the only alleged error for which a reversal is asked.
The question here raised by appellant was before this court in the two cases above cited, and was determined against his present contention. When Sawyer v. Colgan, supra, was decided, there ’ was in existence no statute or law allowing the state to be sued; and in that case the plaintiff brought mandamus against Colgan, the state controller, to compel him to draw his warrants for certain bonds and coupons issued under the said act of 1851, with interest upon the same from the dates of their maturity, but •this court held that “the state is not liable to pay interest on its debts, unless its consent to do so has been manifested by an act of the legislature or some lawful contract of its executive officers, (United States v. North Carolina, 136 U. S. 211; Carr v. State, 127 Ind. 204; 22 Am. St. Rep., 624.)” This was a direct adjudication that interest upon the coupons sued for in the case at bar cannot be recovered against the state.
Afterward, on February 28, 1893, the legislature passed an act allowing itself to be sued (Stats. 1893, p. 57); and appellant contends that some new right is given him, with respect to interest on these coupons, by said last-mentioned act. Shortly after this act went into effect one Molineux commenced an action against the state upon certain coupons detached from said Indian war bonds of 1851, identical in character with those sued on here, and sought to recover interest upon the coupons from their respective dates of maturity. That case was, therefore, identical in every respect with the case at bar. The court below ren-' dered judgment in favor of Molineux, for the coupons and interest, as there prayed for; but on appeal this court modified the judgment of the lower court by disallowing the interest, and held that no right to recover interest on said coupons had been created by the said act of February 28, 1893. (Molineux v. State, supra.)
The authorities above cited definitely determine the point made by appellant adversely to his contention. This counsel for appellant concede; but in several briefs and in oral arguments they have strenuously, elaborately, and ably argued that those cases—and particularly Molineux v. State, supra—were *212wrongly decided, and should be overruled. We do not deem it necessary to review their learned arguments and to again enter upon a discussion of the question involved; it is sufficient to say that, after full consideration of their views, we are satisfied with the conclusion heretofore reached. It may be added, however,, that counsel seem to treat the act of February 28, 1893, as an admission that the state is liable for interest on the coupons, and a legislative declaration that the state will pay it; and that, in our opinion, this view of that act is entirely unwarranted. Counsel say, in one of their briefs, that the act “was passed in part, at least, to pay this debt, and others like it.” But there is no special reference in the act to the claim here sued on, nor is there any reference to any particular demand whatever. The act is a general one. The title is “An act to authorize suits against the state, and regulating the procedure therein.” It is not its purpose to admit the validity of any asserted demand, and to require the controller to draw his warrant for its amount (which would be the natural form of an act for such a purpose) ¿ on the contrary, it relates to disputed claims—claims “not allowed by the state board of examiners”—and authorizes persons-.asserting such claims “to bring suits thereon against the state-in any of the courts,” etc., and expressly declares that “it shall be the duty of the attorney general to defend all such suits.” "The act is a mere waiver, within certain bounds, of the state’s-sovereign prerogative not to be sued. It says to one whose-claim has been rejected by the board ,“If you still think that you have a legal claim against me, I authorize you to sue me and I will abide by whatever the court shall decide.” The act only-put the appellant in the same position, with respect to his asserted claim, which he would have occupied at any time during the last forty years, if during that time there had been an existing general act allowing the state to be sued; but, if such had been the case, while he could have sued for interest on the coupons, he could not have recovered, because, as we have seen, such interest does not constitute a cause of action against the state. It clearly was not the intent of the act to increase the liability of" the state on the coupons in question; or, indeed, to give any new right, other than the right to sue, to any claimant whomsoever. There never was any. question about the liability of the state to-*213pay the face of the coupons, for that was expressly provided for by the act of 1851.
The judgment appealed from is affirmed.
Temple, J., and Henshaw, J., concurred.